Title: To James Madison from John Armstrong, 18 March 1810
From: Armstrong, John
To: Madison, James


Private
Dear Sir,Paris 18 March 1810
This will be handed to you by Count Pahlen who goes out as I beleive with every disposition to please and be pleased. He is a respectable young man.
If report says true, (for I know nothing of it officially) you will soon have a new Minister from this country. This is a Diaplomatic Cadet, who is for the first time put on horseback. He is the son in law of your old acquaintance Laforest, and the son of the Count de Moustier, whom we knew as a Minister from Louis 16th. at New York. They who know him, say he is a chip of the old block, which is not saying much for his discretion. What seems to confirm this suspicion is, that he has quarrelled with all the Ministers he has been with, and is not now on speaking-terms with his father & mother in law. P. has refused to go back with him, which is another proof that things are not as they ought to be. Perhaps as the E. likes to tread on the heels of English policy with regard to us, he may have selected de Moustier as the person coming nearest to Jackson & most likely to obtain the same sort of eclàt. This opinion has the air of ridicule, but in this age of wonderful things and astonishing calculations, it may turn out to be sober, and serious truth. I need not say that these details are for yourself—nor would I do so, but that almost everything personal in my letters has some how or other got abroad. E.g. I said something two years ago in a public letter about one Hunt, who was then, as he is now, engaged in buying up titles to Western lands. This was put in his way, & he insinuates by some high officer of the Government, and takes it as a ground of justification for sweeping all the gutters & sinks of Paris for filth to throw at me in revenge. Warden also has been told that I wrote against his permanant appointment as Consul here, and though not yet an open enemy, soon will become such. This I regret, because in discharging What I beleived to be my duty to the public, I did not intend to injure M. W. nor M. H.—the injury, if there was any to them, was incidental, and not to be avoided but at the expence of a duty to the State. This however is reasoning that will not satisfy them & I must of course look out for other arguments which When employed, will but widen the breach between us. Having thus mentioned Warden’s place I must add, that I understand from M. J. Russel of providence that he was the person destined for it when our foreign relations should admit a permanant appointment. This gave me great pleasure because it exactly corresponded with a view of my own Viz: to leave him chargé d’affaires if I quitted Paris before a successor arrived. He is by much the most fit man that I have seen here and is disposed to remain in either capacity.

The Emperor who was born to keep the world awondering, is now on the point, as you will see by the journals, of marrying the grand neice of Marie Antoinette. Of the political effects of this connexion, you can judge as well as any body. It will no doubt bring with it some important changes, but that of the most interest to the world is, that Bonaparte’s power will now be encreased with the whole weight of Austria. Whether this will tend to quiet or distract mankind, is the question? A degree of power which puts a man hors d’insult, ought to make him mild, generous & benevolent—and that such may be the effect in the present case, is devoutly to be wished.
In relation to our business, I can add nothing to the contents of my public letters. M. C’s letter of Feb. is a new proof of the correctness of your estimate of European diaplomacy.
Holland has concluded a treaty in which she has saved her nominal independance. Beleive me with the most respectful consideration your obliged & faithful hum servt.
J Armstrong.
